Citation Nr: 9919607	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-37 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for attention deficit 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to September 
1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in January 1996 that denied the claimed benefits.


FINDINGS OF FACT

1.  The claim for service connection for attention deficit 
disorder is not accompanied by any medical evidence to 
support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for attention deficit 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated May 1991 show that the veteran 
denied a history of mental problems, and no evidence of 
mental problems was noted.  A treatment record dated April 
1992 noted a diagnosis of "Adjustment d/o [disorder] c 
[with] depressed mood R/O [rule out] Obsessive compulsive d/o 
[disorder]."  A May 1992 record noted "disagree c [with] 
previous diagnosis of Adjustment Disorder c [with] Depressed 
Mood."  Another May 1992 treatment record noted "O-C 
[obsessive compulsive] personality style."  A subsequent 
record dated May 1992 noted "no Sx [sign] of major Axis I 
pathology- feel main Dx [diagnosis] is O-C personality."  
The veteran continued to be treated for obsessive compulsive 
disorder in June 1992.  Other June 1992 records noted 
"Adj[justment] Disorder with Anxiety" and "Narcissistic PD 
[personality disorder]."

A September 1992 treatment record noted the veteran's marital 
problems and "dynamics related to anxiety" in conjunction 
with shock and memory loss.  October and November 1992 
records show that the veteran continued to receive treatment 
for these conditions.  A letter dated November 1992 noted 
that the veteran was "doing well and [was] not manifesting 
signs of an anxiety disorder which was affecting his 
memory."  Records show treatment in February, March, June, 
September, October, November, and December 1993, as well as 
in January, February, and March 1994.

September 1994 records noted a diagnosis of "Axis I R/O 
[rule out] ADHD [attention deficit hyperactivity disorder] 
residual type," and "Axis II marked obsessive compulsive + 
[and] narcissistic traits."  October 1994 records noted 
"possible childhood hx [history] of ADHD with residual adult 
symptoms."  The veteran continued to receive treatment in 
November and December 1994.

A treatment record dated April 1995 noted a diagnosis of 
"possible childhood history of ADHD."  A treatment record 
dated June 1995 noted that the veteran was receiving 
medication for his mental problems.  The veteran was 
hospitalized in June 1995 with a diagnosis of "Axis I:  
Attention deficit hyperactivity disorder, predominantly 
inattentive type," and "Axis II:  Personality disorder not 
otherwise specified with anti-social, obsessive/compulsive, 
narcissistic and borderline personality traits, severe, 
existed prior to enlistment.".  July 1995 records indicate 
further treatment.

August 1995 records noted a diagnosis of "personality 
disorder NOS [not otherwise specified]."  Other records 
dated August 1995 noted a diagnosis of "Attention Deficit 
Hyperactivity Disorder, predominantly inattentive type.  
Degree of impairment for military service marked.  Degree of 
impairment of social and industrial adaptability moderate.  
(note:  evaluation at Keesler, including neuropsychological 
testing, and here marked by uncertainty [sic] re:  the extent 
to which [the veteran] truly [had] an attentional problem."  
Records dated August 1995 indicate that the veteran was taken 
to the hospital for toxic ingestion, but that he denied that 
it was a "suicidal gesture."  Records show that the veteran 
continued to be treated in September 1995, with a diagnosis 
of "Attention deficit disorder mild."

After service, a VA examination in December 1995 noted 
"psychiatric evaluation unremarkable," and "subjective 
report [sic] attention deficit disorder."

Another VA examination in February 1996 noted "reported 
history of attention deficit disorder; no treatment appeared 
to help at the time."

A transfer/ termination summary dated May 1996, signed by 
Michael T. Kindt, BSC, states that the veteran was treated 
several times at a service mental health clinic between 
February 1993 and September 1995, and was hospitalized from 
August to September 1995.  A termination/ transfer diagnosis 
of "Attention Deficit Hyperactivity Disorder" was noted.

During a personal hearing at the RO in March 1997, the 
veteran testified that he had not been diagnosed with 
attention deficit disorder prior to service, and that he 
received treatment for this problem while in service.  The 
veteran further testified that he was not under medical 
treatment for his condition at the time of the hearing.  The 
veteran also stated that he was working, and that his 
supervisor was pleased with his performance, although he 
could not perform as well as others in some tasks.

Pursuant to a Board Remand in July 1998, the RO requested 
information regarding any psychological treatment since 
service, and scheduled the veteran for a VA examination by a 
psychiatrist.  No response concerning treatment was received 
from the veteran, and he failed to report for the scheduled 
examination.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a claim must 
be accompanied by supportive evidence and that such evidence 
"must justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  In order for a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical, or in some circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability (including through presumptions that certain 
diseases manifesting themselves within certain prescribed 
periods of time are related to service).  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran's service medical records include several 
notations concerning treatment for psychiatric problems, 
including attention deficit disorder.  However, no medical 
evidence of a current diagnosis relating to attention deficit 
disorder is contained in the record.  The only current 
medical evidence concerning the veteran's psychiatric 
condition is a VA examination in December 1995 that noted 
"psychiatric evaluation unremarkable," and "subjective 
report [sic] attention deficit disorder."  Another VA 
examination in February 1996 repeated the veteran's 
"reported history of attention deficit disorder."  A May 
1996 transfer/ termination summary noted a diagnosis of 
Attention Deficit Hyperactivity Disorder, but also indicated 
that the last treatment received by the veteran was in 
September 1995, while the veteran was still in service.

Pursuant to a Board Remand in July 1998, the veteran was 
scheduled for a VA examination by a psychiatrist, but failed 
to report.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting a veteran's 
responsibility in providing pertinent evidence).

The veteran testified during his March 1997 hearing that he 
still has some symptoms related to attention deficit 
disorder.  However, there is no current medical diagnosis of 
attention deficit disorder, and the veteran has not submitted 
any medical evidence of a nexus between the treatment he had 
while in service and any psychiatric problems that he may 
have now.  Although the veteran's statements and testimony 
must be accepted as true for determining whether his claim is 
well grounded, his opinion that he currently has attention 
deficit disorder which is related to service is entitled to 
no probative weight because, as a layperson, he is not 
competent to make diagnoses.  Espiritu.  Medical evidence 
regarding medical diagnosis is required.  In this case, there 
is no medical evidence showing the presence of current 
disability and the claim must be denied as not well grounded.


ORDER

In the absence of a well-grounded claim, service connection 
for attention deficit disorder is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

